DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	The Election filed July 27, 2022 in response to the Office Action of June 7, 2022 is acknowledged. Applicant elected with traverse Group I, and the species of second targeting domain binding TIGIT comprising SEQ ID NOs:163-165 and 172-174.  

2.	Applicants argue that there is no search burden to examine all the Groups. 
	The arguments have been considered but are not persuasive with regard to Groups III and IV. The inventions of Groups III and IV do not require a bispecific antagonist or a LAG3 antibody as required by Groups I and II. As stated in the restriction, the inventions are independent or distinct for the reasons given above and there is a serious search and/or examination burden if restriction were not required because: (a) the inventions have acquired a separate status in the art in view of their different classification; (b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter; (c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); (d) the prior art applicable to one invention would not likely be applicable to another invention; (e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.

 For these reasons, the restriction requirement is deemed to be proper and is therefore made FINAL.

3.	Applicants requested rejoinder of Group II that are methods of using the product of elected and examined Group I. The rejoinder is granted and Group II is rejoined 
with Group I for examination. The species of second targeting domains and sequences encoding them have been rejoined for examination.

4.	Claims 28-49 are pending. Claims 47-49 have been withdrawn from further consideration by the examiner under 35 CFR 1.142(b) as being drawn to non-elected inventions. Claims 28-42 are currently under prosecution.

Specification
5.	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. Examiner suggests a title relevant to the claimed invention of a bispecific antagonist comprising a LAG-3 binding domain.

Claim Objections
6.	Claims 33-42, 45 and 46 are free of the art but are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


7.	Claims 28-32, 43, and 44 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10,597,453. Although the claims at issue are not identical, they are not patentably distinct from each other because the US Patent claims a multispecific antitumor antagonist comprising a first targeting domain binding to LAG3 and a second targeting domain binding to TIGIT; wherein the first targeting domain binding to LAG3 comprises HCDR1 SEQ ID NO:163, 166 or 169; HCDR2 SEQ ID NO:164, 167 or 170; HCDR3 SEQ ID NO:165, 168, or 171; LCDR1 SEQ ID NO:172, 175, or 177; LCDR2 SEQ ID NO:173 or 178; and LCDR3 SEQ ID NO:174, 176 or 179 that are identical to the instantly claimed LAG3 CDR SEQ ID NOs; wherein the first targeting domain binding to LAG3 comprises heavy chain variable domain SEQ ID NO:180 or 182, and light chain variable domain SEQ ID NO:181 or 183, that comprise the instantly claimed CDR SEQ ID NOs; and methods of treating a cell proliferative disorder in a subject comprising administering to the subject the antagonist.

8.	Claims 28 and 43 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 14 of U.S. Patent No. 10,647,773. Although the claims at issue are not identical, they are not patentably distinct from each other because the US Patent is claiming a multispecific antagonist comprising a first targeting domain and a second targeting domain, wherein the first targeting domain binds to LAG3 and comprises identical CDR SEQ ID NOs to those instantly claimed; and methods for treating a cell proliferative disorder in a subject comprising administering to the subject the antagonist.


9.	Claims 28 and 43 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 33 and 41 of copending Application No. 16/845,924. Although the claims at issue are not identical, they are not patentably distinct from each other because the copending application is claiming a multispecific antagonist comprising a first targeting domain and a second targeting domain, wherein the first targeting domain binds to LAG3 and comprises identical CDR SEQ ID NOs to those instantly claimed; and methods for treating a cell proliferative disorder in a subject comprising administering to the subject the antagonist.
This is a provisional nonstatutory double patenting rejection.

10.	Conclusion: Claims 33-42, 45 and 46 are objected to. Claims 28-32, 43, and 44 are rejected.



11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA B GODDARD whose telephone number is (571)272-8788. The examiner can normally be reached Mon-Fri, 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on 571-272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Laura B Goddard/Primary Examiner, Art Unit 1642